 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach Separate calendar quarter or portion thereof during the period from theRespondent's discriminatory action to the date of reinstatementor a properofferof reinstatement.The quarterly periods, herein called quarters, shall beginwith the first day of January, April, July, and October. Loss of pay shall bedetermined by deducting from a sum equal to that which they normally wouldhave earned for each quarter or portion thereof, theirnet earnings,if any, inother employment during that period. Earnings in one particular quarter shallhaveno effect upon the back-pay liability for any other quarter. It will be recom-mended that the Respondent, upon reasonable request, make available to theBoard and its agents all records pertinent to an analysis of the amounts due asback pay.2'On the basis of the foregoing findings of fact and upon the entire record in thecase,I make the following :CONCLUSIONS OF LAM1.American Bottling Company, in its operations, is engaged in trade, traffic,and commerce among the several States, within the meaning of Section 2 (6)and (7) of the Act.2.Federal Labor Union, No. 24730, is a labor organization within the meaningof Section 2 (5) of the Act.3.By interfering with, restraining, and coercing its employees with respect totheir union and concerted activities, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.4.By discriminating in regard to the hire and tenure of Roberto Martinez,Alberto C. Vasquez, Mike Salinas, Pedro Alvarez, Pedro Pena, and Gilberto Saenz,Jr., the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaningof Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]xa All testimony or other proof in this case, unless specifically referred to herein as afinding of fact, Is either (1) found Incredible; (2) disregarded as being of so little weightas to be immaterial; or (3) not considered because it Is irrelevant or incompetent.LouisPlzrrz DRY GOODSCOMPANYandINTERNATIONAL BROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, LOCAL UNION 612, A. F. of L.,PETITIONER.Case No. 10-RC-1816.May 08,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Paul L. Harper,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].99 NLRB No. 69. LOUIS PIZITZ DRY GOODS COMPANY381Upon the entire record'in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.,2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the following rea-sons:The Petitioner seeks a unit of delivery and warehouse employees atthe Employer's First Avenue warehouse, including stockmen, pack-age routers, drivers, helpers, and porters.The Employer contendsthat the appropriate unit is the more comprehensive one, previouslyestablished by the Board,2 including substantially all employes atboth its store and its warehouses.There is no prior history of collec-tive bargaining.The Employer operates a large department store in Birmingham,Alabama, and in connection therewith maintains 3 warehouses. Thewarehouse at 1605-11 First Avenue North is used for the storageof bulky articles such as, furniture, appliances, radios, televisionsets, rugs, etc., and in addition houses a radio, television, and applianceservice department and a furniture finishing department.The 14thStreet warehouse stores supplies, fixtures, and Christmas toys.Thethird warehouse, located on the seventh floor of the department storeitself, is devoted to the storage of soft goods such as piece goods, boys'furnishings, and ready-to-wear apparel.All the employees soughtby the Petitioner operate from the First Avenue warehouse andservice the 14th Street warehouse as wells In addition to these em-ployees, -there are at First Avenue approximately 15 employees inthe radio, television, and appliance service department and in thefurniture finishing department.On occasion they do warehouse workand drive trucks, but the Petitioner is not seeking to represent them.Further, at the seventh floor warehouse, there are other employeessuch as stockmen, checkers, and markers, whose duties with respect tothe merchandise stored therein are substantially the same.as thoseof employees at the other warehouses. But they too are not sought bythe Petitioner.Moreover, departmental stock employees in the storeregularly go to the warehouses to obtain stock sold through theirrespective departments, and other store employees are sent to thewarehouses to work during warehouse sales.Although the outsideIdtanislaus ImplementandHardware Company, Limited,91 NLRB 618;Louis PizitsDry Goods Company, 71NLRB 579, and 80 NLRB 1442.2 Louis Pizitz DryGoodsCompany,71 NLRB 579.8There are no employees regularly assigned to the 14th Street warehouse. 382and store warehouses have' separate immediate supervision, there isone central personnel office for warehouse and store employees, andall employees enjoy the same vacation and holiday plans, group in-surance, and other benefits.-InLouis Pizitz Dry Goods Company,4the Board dismissed a peti-tion filed by another labor organization seeking substantially the sameunit of this Employer's warehousemen as is being sought by the Peti-tioner herein.The Board there stated :In view of the integration between the warehouse activities andthose of the store, the fact that work performed by the ware-housemen is the same as that of some store employees and for thereason that only one of the three warehouses is sought by thePetitioner, although the work of all warehouse employees appearsto be substantially the same and under the same ultimate super-vision, we believe that the proposed unit is too limited to consti-tute a separate appropriate unit.The present record does not indicate any change in the Employer'soperations sufficient to warrant modifying our earlier decision.Ac-cordingly, we find that the unit requested by the Petitioner is in-appropriate for collective bargaining purposes .5We therefore grantthe Employer's motion to dismiss the petition.Order,IT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.4 80 NLRB 1442.SeeMarshall FieldcECompany,96 NLRB 1,and 97 NLRB 7.GOODYEAR SYNTHETIC RUBBER CORPORATIONandINTERNATIONAL UNIONOF OPERATING ENGINEERS, LOCAL 347, PETITIONER.Case No. 39-RC-429.May 28,1952Supplemental Decision and Amended Direction of ElectionsOn May 1, 1952, the Board issued a Decision and Direction of Election in the above-entitled case,' finding that all employees in theEmployer's Houston, Texas, synthetic rubber plant engaged in pro-duction, maintenance, and as utility, employees, including checkers,loaders, and material handlers in the receiving and' shipping depart-ments, laboratory testers, technicians and, samplers; the oiler group,labor group, carpenters, painters, and sheet metal workers, but ex-1Not reported in printedvolumes of Board decisions.99 NLRB No. 61.